IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40246
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

SYLVESTER WILLIAM BROWN, JR.,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC Nos. 4:98-CV-27
                                  4:96-CR-13-1
                       --------------------
                          October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Sylvester William Brown, Jr., federal prisoner # 04293-078,

seeks a certificate of appealability (“COA”) to appeal the

district court’s denial of his 28 U.S.C. § 2255 motion.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    A timely notice of appeal is a mandatory

precondition to the exercise of appellate jurisdiction.      See

Nelson v. Foti, 707 F.2d 170, 171 (5th Cir. 1983).      The record


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40246
                                -2-

shows that, although the district court granted Brown’s motion to

reopen the time for filing a notice of appeal, Brown did not file

his notice of appeal within 14 days of entry of the order to

reopen, and his notice of appeal was therefore untimely.   See

Fed. R. App. P. 4(a)(6).

     Accordingly, the appeal is DISMISSED for lack of

jurisdiction.   Brown’s request for a COA is DENIED as moot.

     APPEAL DISMISSED; COA DENIED AS MOOT.